Exhibit 15.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form F-3 of TAM S.A. (File No. 333-147020), TAM Linhas Aéreas S.A. (File No. 333-147020-01) and TAM Capital Inc. (File No. 333-147020-02), of our report dated April 13, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 20-F of TAM S.A., TAM Linhas Aéreas S.A. and TAM Capital Inc. (together, “
